 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of this 25th day of March 2019 by and between PROVECTUS
BIOPHARMACEUTICALS, INC., a Delaware Corporation with its principal place of
business in Knoxville, Tennessee (the “Company”), and Heather Raines (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company recognizes the value of the Executive’s background and
experience and desires to employ the Executive as Chief Financial Officer
(“CFO”) of the Company; and

 

WHEREAS, the Executive wishes to be employed by the Company in such capacity;
and

 

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, on the terms and conditions set forth
herein.     2. Term of Employment. The employment of the Executive by the
Company as provided under Section 1 shall commence on March 25, 2019, and end on
March 24, 2020 unless further extended or sooner terminated as hereinafter
provided. On March 24, 2020 and on March 24th of each year thereafter, the term
of the Executive’s employment hereunder shall be extended automatically one (1)
additional year, unless thirty (30) days prior to the date of such automatic
extension, the Company shall have delivered to the Executive or the Executive
shall have delivered to the Company written notice that the term of the
Executive’s employment hereunder shall not be extended.     3. Position and
Duties. The Executive shall serve as CFO of the Company with responsibilities
and authority customary of a publicly-traded, clinical-stage biotechnology
company chief financial officer and/or as may from time to time be assigned by
the Chief Executive Officer (“CEO”) and/or the Board of Directors (the “Board”)
of the Company. Executive agrees to perform faithfully and industriously the
duties which the Company may assign to her.     4. Place of Performance. In
connection with the Executive’s employment hereunder, the Executive shall be
based at the Company’s principal offices located in Knoxville, Tennessee.     5.
Compensation and Benefits. In consideration of the Executive’s performance of
her duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of her employment hereunder.

 

 1 

 

 

  (a) Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of One Hundred and Twenty-Five Thousand Dollars ($125,000) per
annum, payable in accordance with the Company’s normal payroll practices (“Base
Salary”). Such Base Salary may be increased from time to time by the Board in
accordance with the normal business practices of the Company.          
Compensation of the Executive by the Base Salary payments shall not be deemed
exclusive and shall not prevent the Executive from participating in any other
compensation or benefit program of the Company. Such Base Salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
with respect to such Base Salary.         (b) Continuing Education. The
Executive shall be entitled to one (1) paid week per year to undertake and
complete continuing education related to re-certification of her professional
accounting license.         (c) Incentive Compensation. The Executive shall have
the right to participate in any incentive compensation plan or bonus plan
adopted by the Company without diminution of any compensation or benefit
provided for in this Agreement. Upon execution of this Agreement, the Executive
shall receive initial incentive compensation of Fifty Thousand (50,000) Shares
of Company common stock.         (d) Expenses. The Company, as applicable, shall
promptly reimburse the Executive for all reasonable out-of-pocket expenses
incurred by the Executive in her performance of services hereunder, including
all such expenses of travel and living expense while away from home on business
of the Company, provided that such expenses are incurred, accounted for and
documented in accordance with the Company’s regular policies and in compliance
with Internal Revenue Service Guidelines.         (e) Employee Benefits. The
Executive shall be entitled to continue to participate in all Company employee
benefit plans and arrangements for which she is eligible in effect on the date
hereof in which the Executive participates (including, but not limited to, any
employee benefit pension plan, stock option plan, life insurance plan, vacation
plan, disability plan, and the group health-and-accident and medical insurance
plans) as such plans may be maintained or altered by the Board from time to time
at the Board’s discretion. Nothing herein prevents the Company from
discontinuing or terminating any such plan or program contemplated herein.      
  (f) Vacation. Executive shall be entitled to three (3) paid weeks of vacation
during each calendar year, prorated for partial years. Vacation periods
exceeding one (1) paid week must be approved in advance by the Board, whose
approval shall not be unreasonably withheld.

 

 2 

 

 

  (g) Services. The Company shall furnish the Executive with office space and
such other facilities, services and assistance as shall be suitable to her
position and adequate for the performance of her duties hereunder.

 

6. Termination: This Agreement shall terminate upon the first to occur of the
following:

 

  (a) Expiration of the Agreement at the end of any Term, as set forth in
Paragraph 2.         (b) The death of the Executive;         (c) The permanent
disability of the Executive, as defined in Paragraph 7(a)(vi);         (d)
Termination by Company “for cause” as defined in Paragraph 7(a)(i);         (e)
Termination by Company “without cause” or pursuant to a “Change in Control” as
defined in Paragraph 7(a)(ii). The Company reserves the right to terminate the
Executive at any time, subject to the Company’s obligation to pay the Executive
Compensation as otherwise provided for herein; or         (f) Termination by the
Executive, provided that the Executive shall give not less than thirty (30)
days’ written notice of termination.         (f) A significant reduction in
Executive duties or her reporting responsibilities to the Board shall be deemed
a termination

 

7. Compensation and Benefits in the Event of Termination or Acquisition of the
Company. In the event o the termination of the Executive’s employment by the
Company during the term of this Agreement, compensation and benefits shall be
paid as set forth below.

 

  (a) Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:

 

  (i) As used in Paragraph 6(c), termination “For Cause” shall include, but
shall not be limited to, termination for Executive’s use of illegal
non-prescription drugs, mis-use of legal drugs; or impairment in the performance
of her duties by drug or alcohol use; a felony criminal indictment, conviction,
guilty plea, or plea of no contest/nolo contendre; any other criminal
indictment, conviction, guilty plea, or plea of no contest to a crime that
implicates Executive’s lack of honesty, moral turpitude, or lack of fitness for
the job; Executive’s failure to devote full time and effort to her duties under
this Agreement; Executive’s breach of any material term of this Agreement;
Executive’s violation of any statute, regulation, or rule, or any violation of
her ethical or fiduciary obligations, as determined in the Company’s sole
discretion; or willful negligence in carrying out the activities for which
Executive is employed. “For cause” is not intended to include disagreements over
management philosophy or other such intangibles.

 

 3 

 

 

  (ii) “Change in Control” shall mean either:

 

  (A) A sale or other disposition of substantially all of the assets of Company
or a sale or disposition of a majority of the issued and outstanding common
stock of Company in a single transaction or in a series of transactions to a
single person or entity or group of affiliated persons or entities who were not
directors or stockholders of the Company prior to such transaction; or        
(B) A merger or consolidation of the Company with or into any other entity, if
immediately after giving effect to such transaction more than fifty percent
(50%) of the issued and outstanding common stock of the surviving entity of such
transaction is held by a single person or entity or group of affiliated persons
or entities who were not directors or stockholders of the Company prior to such
transaction.         (C) For purposes of this sub-paragraph (ii), the definition
of “person” shall be as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934.

 

  (iii) “Compensation” shall mean the Base Salary provided for in Paragraph 5(a)
hereof.         (iv) “Coincident with” shall mean any time within nine months
prior to the occurrence of a Change in Control of the Company.         (v) “Date
of Termination” shall mean (A) if the Executive’s employment is terminated by
reason of her death, her date of death; (B) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of her
duties as provided under sub-paragraph (vi) of this paragraph (a)); or (C) if
the Executive’s employment is terminated by action of either party for any other
reason, the date specified in the Notice of Termination.         (vi)
“Disability” shall mean the Executive’s inability to satisfactorily perform her
regular duties on behalf of the Company on a full-time basis for ninety (90)
consecutive days, or such lesser period of time if Executive meets the
definition of disability under any disability insurance policy provided through
Executive’s employment with the Company, by reason of the Executive’s incapacity
due to physical or mental illness, except where within thirty (30) days after
Notice of Termination is given following such absence, the Executive shall have
returned to the satisfactory, full-time performance of such duties. Any
determination of Disability hereunder shall be made by the Board in good faith
and on the basis of the certificates of a majority of at least three (3)
qualified physicians chosen by it for such purpose, one (1) of whom shall be the
Executive’s regular attending physician.

 

 4 

 

 

  (vii) “Notice of Termination” shall mean a written notice which shall include
the specific termination provision under this Agreement relied upon, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
purported termination of the Executive’s employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
this Agreement.         (viii) “Retirement” shall mean termination of the
Executive’s employment pursuant to the Company’s regular retirement policy
applicable to the position held by the Executive at the time of such
termination.

 

  (b) Termination by the Company For Cause. In the event Executive’s employment
hereunder is terminated For Cause, Executive is entitled to payment of her Base
Salary through her final day of employment, as designated in the Notice of
Termination. Executive is not entitled to any incentive or bonus payment earned
but unpaid prior to the Date of Termination or any other form of compensation or
benefits from the Company.         (c) Termination by the Executive Prior to a
Change in Control. In the event the Executive’s employment hereunder is
terminated by action of the Executive prior to, but not coincident with, a
Change in Control or by reason of the Executive’s death, disability, or
retirement prior to a Change in Control, the following compensation and benefits
shall be paid and provided the Executive (or her beneficiary):

 

  (1) The Executive’s Base Salary provided under Paragraph 5(a) through the last
day of the month in which the Date of Termination occurs, at the annual rate in
effect at the time Notice of Termination is given (or death occurs), to the
extent unpaid prior to such Date of Termination;         (2) The pro rata
portion of any incentive or bonus payment under Paragraph 5(b) which has been
earned prior to the Date of Termination, to the extent unpaid prior to such
date;         (3) Any benefits to which the Executive (or her beneficiary) may
be entitled as a result of such termination (or death), under the terms and
conditions of the pertinent plans or arrangements in effect at the time of the
Notice of Termination under Paragraph 5(d); and         (4) Any amounts due the
Executive with respect to paragraph (c) of Section 5 as of the Date of
Termination.

 

 5 

 

 

  (d) Termination by Company Not For Cause Coincident With or Following a Change
in Control or by Executive Coincident With or Following a Change in Control. In
the event that coincident with or following a Change in Control, the Executive’s
employment hereunder is terminated or this Agreement is not extended (A) by
action of the Executive coincident with or following a Change in Control
including the Executive’s death, disability or retirement, or (B) by action of
the Company not For Cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive, subject to Company regulatory
limitations, the compensation and benefits stipulated under sub-paragraph (c)
immediately above; provided, however, in addition thereto, an amount equal to
one half (50%) of the Base Salary paid to Executive in the preceding calendar
year, minus required deductions and withholdings, such payments to be made in
substantially equal monthly installments over the course of six months, as
severance (“Severance Payments”). Executive’s entitlement to Severance Payments
is conditioned upon Executive’s execution of a general release of claims against
the Company and Executive’s ongoing compliance with her obligations under this
Agreement, and specifically upon her adherence to her obligations of
non-solicitation, return of property, non-disparagement and confidentiality set
forth in Paragraph 9 of this Agreement. In the event Executive breaches these
obligations, the Company will be entitled to discontinue any further Severance
Payments, and Executive shall be liable to repay all Severance Payments paid to
her by the Company.         (e) Continuation of Benefits. Following the
termination of Executive’s employment hereunder, the Executive shall have the
right to continue in the Company’s group health insurance plan or other Company
benefit program as may be required by COBRA or any other federal or state law or
regulation.         (f) Compensation During Disability. In the event of the
Executive’s failure to satisfactorily perform her duties hereunder on a
full-time basis by reason of her incapacity due to physical or mental illness
for any period not otherwise constituting Disability as defined under
sub-paragraph (vi) of Paragraph 7(a) hereof, the Executive’s employment
hereunder shall not be deemed terminated and she shall continue to receive the
compensation and benefits provided under Paragraph 5 in accordance with the
terms thereof.

 

8. Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or her estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

 6 

 

 

9. Restrictive Covenants. Executive agrees to the following restrictive
covenants.

 

  (a) Confidentiality. While employed by the Company and thereafter, Executive
shall not disclose any Confidential Information either directly or indirectly,
to anyone (other than appropriate Company employees, Board members, and
advisors), or use such information for her own account, or for the account of
any other person or entity, without the prior written consent of Company or
except as required by law. This confidentiality covenant has no temporal or
geographical restriction. For purposes of this Agreement, “Confidential
Information” means all business information (whether or not in written form)
which relates to the Company, its investors, employees, contractors or any other
third parties including but not limited to those in respect of which the Company
has a business relationship or owes a duty of confidentiality, and which is not
known to the public generally including but not limited to: observations and
data concerning the business or affairs of the Company including, but not
limited to the Company’s technology or processes; technical information; unfiled
intellectual property; financial status and projections; investor lists; and,
vendor lists. Nothing in this Confidentiality provision prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need prior
authorization to make any such report or disclosures and is not required to
notify the Company that she has made such reports or disclosures.         (b)
Return of Property. Upon termination of Executive’s employment hereunder for any
reason, Executive shall promptly supply to the Company all property and any
other documents or information (including information in electronic form) that
has been produced by, received by, or otherwise comes into the possession of
Executive during or prior to her employment that relates to the Company, and
shall not duplicate or retain any copies thereof. Notwithstanding the foregoing,
to the extent Executive is a stockholder of the Company, Executive may retain
documents and other information that was provided generally to the Company’s
stockholders and was received by Executive in her capacity as a stockholder of
the Company.         (c) Non-Solicitation. Executive shall not, at any time
during her employment with the Company and for a period of two years after the
termination of her employment, whether on her own behalf or on behalf of or in
conjunction with any person, company, business entity, or other organization
whatsoever, directly or indirectly (i) solicit or encourage any employee or
contractor of the Company to leave the employment or engagement with the
Company, (ii) without permission of the Company, knowingly hire or engage a
former employee or contractor before twelve months have elapsed after the time
the employee or contractor ceased to be employed by or engaged by the Company,
(iii) solicit any investor to end, modify, or reduce its investment with the
Company (including but not limited to any investments in the Company’s common
stock, preferred stock, warrants or debt securities), and (iv) be involved with
acquisition or reorganization of the Company.         (d) Non-Disparagement.
Executive shall refrain, both during and after the employment term, from
publishing any disparaging oral or written statements about the Company or any
of the Company’s board members, equity holders, members, stockholders, managers,
officers, employees, consultants, agents, or representatives. Notwithstanding
the foregoing, nothing in this Agreement shall preclude Executive from making
truthful statements that are required by applicable law, regulation, or legal
process, or from reporting possible violations of federal law or regulation, as
provided for in section (a), above.

 

 7 

 

 

10. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice,
or sent via electronic mail, with confirmatory receipt. which shall be deemed
delivered upon transmission:

 

To the Company:  

Timothy C. Scott, Ph.D.

President

    Provectus Biopharmaceuticals, Inc.     10025 Investment Drive, Suite 250    

Knoxville, TN 37932

scott@pvct.com

 

To the Executive:   Heather Raines     ##########    

##########, Tennessee #####

#####@##########

     

 

11. Section 409A. The intent of the parties is that this Agreement will be in
full compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and in the event that any provision of this Agreement, or
any payment of compensation or benefits paid pursuant to this Agreement is
determined to be inconsistent with the requirements of Section 409A of the Code,
the Company shall reform this Agreement and to the extent necessary to comply
therewith and to avoid the imposition of any penalties or taxes pursuant to
Section 409A of the Code, provided that any such reformation shall to the
maximum extent possible retain the originally intended economic and tax benefits
to the Executive and the original purpose of this Agreement without violating
Section 409A of the Code or creating any unintended or adverse consequences to
the Executive. Notwithstanding any other provision of this Agreement to the
contrary, if the Executive is a “specified employee” within the meaning of
Section 409A of the Code and the regulations thereunder at the relevant time,
then, solely to the extent required to comply with applicable provisions Section
409A of the Code with respect to any amounts or benefits not exempt under
Section 409A of the Code, payments made hereunder on account of the termination
of the Executive’s employment shall not commence until the date that is first
day of the seventh month following the Executive’s “separation from service” as
determined in accordance with Section 409A of the Code. Further, in no event
will the Severance Payments exceed the limit established by Section 401(a)(17)
of the Code.

 

 8 

 

 

12. Successors: Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in the form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.       This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to her hereunder if she had continued to live, all such amounts,
except to the extent otherwise provided under this Agreement, shall be paid in
accordance with the terms of this Agreement to her devisee, legatee or other
designee, or if there be no such designee, to the Executive’s estate.     13.
Modification, Waiver or Discharge. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that
this Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personnel practice or policy applicable to the Executive.     14.
Governing Law and Exclusive Forum. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Tennessee to the extent federal law does not apply. Each party waives, to the
fullest extent permitted by law, (a) any objection which she or it may now or
may later have to the laying of venue of any legal action or proceeding arising
out of or relating to this Agreement brought in any court of the State of
Tennessee or federal court sitting in Knox County; (b) any claim that any action
or proceeding brought in any such court has been brought in an inconvenient
forum; and (c) submits to the exclusive jurisdiction of any court of the State
of Tennessee or federal court sitting in Knox County.

 

 9 

 

 

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.     16. Miscellaneous.

 

  (a) No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and, in the event
of any such breach, the Company and the Executive hereby agree and consent that
the other shall be entitled to injunctive relief or other appropriate remedy to
enforce performance of such agreements. In the event of a breach of this
Agreement, then the prevailing party in any litigation instituted to enforce
such breach shall have the right to recover from the losing party its costs
related thereto, including legal fees, court costs, and any other reasonable
expenses incurred.         (b) Non-Assignability. No right, benefit, or interest
hereunder shall be subject to anticipation, alienation, sale, assignment,
encumbrance, charge, pledge, hypothecation, or setoff in respect of any claim,
debt or obligation, or to execution, attachment, levy or similar process, or
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall, to the full
extent permitted by law, be null, void and of no effect. Any of the foregoing to
the contrary notwithstanding, this provision shall not preclude the Executive
from designating one or more beneficiaries to receive any amount that may be
payable after her death, and shall not preclude the legal representative of the
Executive’s estate from assigning any right hereunder to the person or persons
entitled thereto under her will or, in the case of intestacy, applicable to her
estate.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

 

 10 

 

 

IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.

 

    PROVECTUS BIOPHAMACEUTICALS, INC.                                      By:
/s/ Timothy C. Scott       Timothy C. Scott, Ph.D., President Attest:
                                                        EXECUTIVE:            
/s/ Heather Raines     Heather Raines, Chief Financial Officer

 

 11 

 

 

 

